NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT


RICHARD A. ARZILLO,                      )
                                         )
              Appellant,                 )
                                         )
v.                                       )      Case No. 2D18-964
                                         )
GRETCHEN L. ARZILLO,                     )
                                         )
              Appellee.                  )
                                         )

Opinion filed November 2, 2018.

Appeal from the Circuit Court for
Polk County; Harvey A. Kornstein,
Judge.

Mark A. Sessums of Sessums Law
Group, P.A., Lakeland (withdrew after
briefing), for Appellant.

Richard Arzillo, pro se.

Michael M. Brownlee of The Brownlee
Law Firm, P.A., Orlando, for Appellee.


PER CURIAM.


              Affirmed.


MORRIS, BADALAMENTI, and ATKINSON, JJ., Concur.